In The
                    Court of Appeals
      Sixth Appellate District of Texas at Texarkana
              ______________________________

                    No. 06-08-00051-CV
              ______________________________


CARL MELETIO, RUSTY MOBLEY, JEFF SCHMITZ, JAMES YOUNG,
  BOBBY WHITE, RENEE HILL, JEFF MILFORD, JAMES HALE,
             AND HILARIO PAULIN, Appellants

                                V.

    WILLIAM HENRY MYRE, WILLIAM DANIEL MYRE, AND
           CRAIG DEVELOPMENT, INC., Appellees




         On Appeal from the 196th Judicial District Court
                      Hunt County, Texas
                     Trial Court No. 68,224




           Before Morriss, C.J., Carter and Moseley, JJ.
             Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

          On this date, we issued an order lifting our abatement and reinstating this appeal on our

docket.

          This appeal was brought from Hunt County, over which both the Texarkana and Dallas

Courts of Appeals have jurisdiction. Competing notices of appeals were filed in this Court and in

the Dallas court. The Dallas court issued an order determining that the notice of appeal filed there

was the first appeal to be perfected; finding no authority to suggest the Dallas court’s conclusion

was incorrect, we deferred to the ruling of that court. On June 24, 2008, we abated this appeal

until either the Texas Supreme Court ordered the appeal to proceed in this Court or until final

disposition of cause number 05-08-00576-CV pending in the Fifth Court of Appeals. Because the

Dallas court has now issued its opinion in this matter and the Texas Supreme Court has denied the

petition for review, all matters in controversy have been disposed of.

          We, therefore, dismiss the appeal.

                                               Jack Carter
                                               Justice

Date Submitted:          October 18, 2010
Date Decided:            October 19, 2010




                                                  2